Opinión disidente emitida por el
Juez Asociado Señor Hernández Denton,
a la cual se une la Juez Asociada Señora Naveira de Rodón.
Por entender que la Comisión de Boxeo Profesional de Puerto Rico (en adelante Comisión) tiene los conocimientos periciales y la facultad para adjudicar un conflicto contractual entre un boxeador profesional y su apoderado, disiento de la opinión mayoritaria.
En el caso de autos, Maribel Adorno Quiles y Ángel “Pelayito” Hernández suscribieron un contrato. En virtud de ese acuerdo, “Pelayito” Hernández se obligó a rendir sus servicios de boxeador profesional exclusivamente para la señora Adorno Quiles. Ella, por su parte, se comprometió a pagarle al boxeador un por ciento de las sumas de dinero que obtuviera como resultado de sus combates. La controversia específica en este caso gira en torno a la interpretación de la cláusula tercera del contrato, que dispone:
El Manejador del Boxeador se compromete a realizar sus buenos oficios y ejercitar sus conocimientos boxísticos a los fines de conseguirle encuentros boxísticos de importancia remunerativa y competitiva al Boxeador y éste se compromete a cumplir con los *197compromisos boxísticos programados y acordados por el Manejador durante la vigencia de este contrato. (Énfasis suplido.) Apéndice IX, pág. 31.
“Pelayito” Hernández presentó una querella ante la Comisión en la que alegó que su representante había incumplido con su obligación de “conseguirle encuentros boxísticos de importancia remunerativa y competitiva”. Se celebró una vista administrativa ante el Oficial Examinador Arturo C. Gallardo, a la que compa-recieron ambas partes asistidas por abogados.
Al día siguiente, la señora Adorno Quiles presentó una demanda en el Tribunal Superior, Sala de San Juan, para solicitar que se declarara válido y vigente el contrato suscrito por las partes. En su acción, la apoderada no impugnó la facultad adjudicativa de la Comisión, pero negó que se hubiera sometido a su jurisdicción.
El boxeador demandado presentó una moción de desestima-ción en la que expuso que el tribunal carecía de jurisdicción para entender en la controversia, puesto que el asunto se encontraba sometido ante la Comisión. Luego de celebrar una vista y de considerar los memorandos de derecho sometidos por las partes, el Tribunal Superior desestimó la demanda. Es por motivo de esta sentencia que Adorno Quiles recurre ante este Foro.
b — I
La validez constitucional de la delegación de poder adjudicativo a una agencia administrativa es un principio firme-mente establecido en nuestro ordenamiento. López Vives v. Policía de P.R., 118 D.P.R. 219, 230 (1987). En su función adjudicativa, las agencias administrativas deciden controversias mediante la aplicación de las normas de derecho vigentes a los hechos específicos del caso. “Parte esencial de reformas a los sistemas de justicia en muchas jurisdicciones. . . es el reconoci-miento de que organismos no judiciales deben atender asuntos que hasta cierto tiempo se consideraron de la competencia *198exclusiva de los tribunales.” Hernández Denton v. Quiñones Desdier, 102 D.P.R. 218, 223 (1974).
Al interpretar el alcance de los poderes delegados a la agencia administrativa, no debemos limitar el análisis a una interpretación restrictiva del estatuto habilitador. “La cuestión que nos ocupa debe examinarse dentro del amplio marco del desarrollo del derecho administrativo y de las nuevas corrientes en la adminis-tración de la justicia. Es a veces difícil extraer el significado de un estatuto ateniéndonos tan sólo a sus términos escuetos, sin referencia a las circunstancias, advertibles por los tribunales, que lo producen.” (Enfasis suplido.) Hernández Denton v. Quiñones Desdier, supra, pág. 220.
Un análisis integral de los propósitos y las disposiciones de la Ley Orgánica del Departamento de Recreación y Deportes (en adelante Ley Orgánica), Ley Núm. 126 de 13 de junio de 1980, según enmendada, 3 L.ER.A. see. 442 et seq., revela que a este departamento se le concedieron amplios poderes para fomentar, reglamentar y fiscalizar la programación de todas las actividades recreativas y deportivas en Puerto Rico:
(a) Reglamentar, fomentar y supervisar todas las actividades de recreación y deportes, públicas y privadas, profesionales o aficiona-das que se celebren en Puerto Rico.
(f) Resolver querellas en torno a asuntos deportivos, que con-forme a este Capítulo y los reglamentos adoptados en virtud del mismo sean de su jurisdicción y proveer ayuda, asesoramiento técnico o de cualquier otra naturaleza a cual[es]quiera personas que quieran organizar, fomentar, promover y celebrar actividades den-tro de los propósitos de este Capítulo.
(i) Interponer cualesquiera remedios legales que fueran necesa-rios para hacer efectivos los propósitos de este Capítulo y hacer que se cumplan las reglas, reglamentos, órdenes, resoluciones y deter-minaciones del Departamento.
(s) Realizar todos aquellos actos necesarios y convenientes para el logro más eficaz de los propósitos de este Capítulo. (Énfasis suplido.) 3 L.ER.A. sec. 442f.
*199La Ley Orgánica no sólo delega en el Secretario de Recrea-ción y Deportes (en adelante Secretario) la facultad de “resolver querellas en torno a asuntos deportivos”, sino que reconoce también expresamente que tendrá jurisdicción primaria exclu-siva para adjudicar toda controversia o querella incoada:
En el ejercicio de las facultades adjudicativas que por este Capítulo se le confieren, el Secretario tendrá jurisdicción primaria para entender en toda querella o controversia incoada al amparo de las disposiciones del mismo. A tales efectos, el Secretario podrá designar examinadores cuya función será presidir las vistas públi-cas administrativas que se celebren por el Departamento. (Enfasis suplido.) 3 L.ER.A. sec. 442m.
Para complementar sus poderes adjudicativos, la Asamblea Legislativa otorgó al Secretario facultad para “[pjrevia notifica-ción y vista, imponer multas administrativas por las violaciones a este Capítulo, sus reglamentos y órdenes emitidas de acuerdo a las disposiciones [de la ley]”. 3 L.P.R.A. sec. 442n(a). También le autorizó a “[ejmitir órdenes para cesar y desistir cualquier acción o actividad ... y prescribir los términos y condiciones correctivas que crea necesarios para el logro de los propósitos de este Capítulo”. 3 L.ER.A. sec. 442n(b).
En vista de los poderes adjudicativos delegados en el Secre-tario, la ley estableció un procedimiento de revisión judicial fundado en la premisa de que corresponde inicialmente al Secre-tario en vista adjudicativa el hacer determinaciones de hecho que serán concluyentes si están sostenidas por evidencia sustancial. 3 L.ER.A. sec. 442q(e).
El Art. 11 de la Ley Orgánica, 3 L.ER.A. sec. 442j, autoriza, además, al Secretario de ese departamento a aprobar los regla-mentos que sean necesarios para cumplir con la política pública que se establece mediante el estatuto. En virtud de esta facultad, el Secretario promulgó el Reglamento de Boxeo Profesional (en adelante Reglamento), que establece la Comisión adscrita a la Oficina del Secretario. Por la naturaleza del boxeo, la Comisión tiene extensos poderes para administrar, reglamentar, dirigir y supervisar este deporte. El Reglamento requiere que toda per*200sona que desee desempeñarse como “[boxeador o] apoderado, promotor, árbitro, juez, cronometrista, padrino y concertador de encuentros”, obtenga una licencia de la Comisión (Arts. XII y VIII). Por otro lado, el Reglamento exige que los contratos que se hagan entre apoderados y boxeadores se inscriban en la Comisión (Art. XVIII).
En vista de la naturaleza tan particular del pugilismo, y conscientes de que en el boxeo se generan controversias que requieren una adjudicación rápida por parte de una entidad reguladora, peritaje y experiencia necesaria, el Secretario delegó en la Comisión tanto .la facultad adjudicativa primaria de “enten-ded] en toda querella o controversia que envuelva el boxeo profesional” (Art. VI), como el poder de conceder, suspender o revocar las licencias de todos los boxeadores, promotores y oficiales del deporte:
La Comisión tendrá facultad para entender y resolver, sin que se entienda como una limitación, en controversias relacionadas entre otras con la cualificación, participación, aplicación de reglas, sancio-nes y derechos de atletas respecto del deporte boxístico, y de éste con tales atletas, a los propósitos de dirimir dichas controversias, en beneficio e interés del deporte y en armonía con los principios elementales de justicia y equidad. (Énfasis suplido.) Art. XXII, Sec. .3.
Al amparo de este poder, le corresponde a la Comisión “entender y resolver” controversias como la del caso de autos. Examinado el alcance de la ley habilitadora y la reglamentación detallada del pugilismo, es evidente que la Asamblea Legislativa utilizó el vocablo “entender” en su acepción de “juzgar o de tener una autoridad, facultad o jurisdicción para conocer de materia determinada”. Diccionario de la Lengua Española, 20ma ed., Madrid, Ed. Espasa-Calpe, 1984, T. I, pág. 562. María Moliner, en su Diccionario de Uso del Español, Madrid, Ed. Gredos, 1977, pág. 1140, ratifica esta interpretación al describir que uno de los usos más comunes de la palabra significa tener “determinada autoridad” sobre una materia. Incluye, por ejemplo, la autoridad conferida a un juez para ocuparse de cierto asunto o para intervenir en él.
*201Tomando en cuenta que la Asamblea Legislativa ha decidido reglamentar extensamente el deporte del boxeo, es imperativo que el organismo creado específicamente para llevar a cabo esta función (la Comisión) tenga facultad adjudicativa para entender por lo menos en primera instancia en controversias como la de autos. La intervención de los tribunales debe limitarse a revisar las decisiones del organismo especializado que reglamenta el deporte.
Por esta razón, discrepamos de la conclusión a que llega la mayoría del Tribunal de que la Comisión no tiene jurisdicción para intervenir en un conflicto contractual entre un boxeador y su apoderado. Si los contratos entre ellos tienen que estar inscritos en la Comisión, procede también que sean ellos los que en primer lugar interpreten el alcance de las cláusulas referentes a sus obligaciones dimanantes del deporte.
Al requerir una concesión expresa de poder de adjudicación, el Tribunal utiliza la máxima Expresio Unius est Exclussio Alterius para evaluar las facultades de la entidad. Esta regla “[d]ebe aplicarse con gran cuidado porque no es de aplicación universal. No es absoluta, pues su fin primordial es determinar la intención legislativa, y, cuando esta intención surge de otra manera, no debe utilizarse como medio de interpretación si su aplicación está en pugna con el pensamiento del legislador”. R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, San Juan, Pubs. J.T.S., 1987, pág. 346.
En este caso, de la Ley Orgánica surge que la Asamblea Legislativa creó un departamento con amplios poderes para promocionar, reglamentar y fiscalizar los deportes en Puerto Rico. Todo el ordenamiento deportivo requiere unos mecanismos adjudicativos especializados que resuelvan rápidamente las múl-tiples controversias técnicas que surgen en todas las actividades atléticas. La opinión del Tribunal ignora estas necesidades inhe-rentes al deporte y tiene el resultado de debilitar una comisión especializada que hasta ahora ha tenido la responsabilidad prima-ria de fiscalizar el boxeo.
*202La determinación de si la señora Adorno Quiles ejerció o no sus conocimientos boxísticos para conseguirle al boxeador “en-cuentros de importancia económica y competitiva” requiere de la pericia o expertise de la Comisión. Por estar pendiente ante ésta la reclamación del boxeador y al no haberse agotado los remedios administrativos, en esa etapa de los procedimientos no procedía la intervención del foro judicial. García Cabán v. U.P.R., 120 D.P.R. 167 (1987); Vélez Ramírez v. Romero Barceló, 112 D.P.R. 716, 722-723 (1982); Febres v. Feijoó, 106 D.P.R. 676, 681 (1978).
Por los fundamentos expuestos, confirmaría la sentencia dic-tada por el Tribunal Superior, Sala de San Juan.